IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

J.L. and J.L.,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioners,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3236

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed January 17, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Brooke V. Elvington of Brooke Elvington Appellate Law, P.A., Clearwater, for
Petitioners.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioners sought to quash a writ of bodily attachment based on their failure

to appear at contempt proceedings, on the grounds that the juvenile court did not

have jurisdiction to find them in contempt, and because they were not properly
served with the order to show cause. We find that the juvenile court was authorized

to hold petitioners in contempt. See, e.g., In re Elrod, 455 So. 2d 1325, 1327 (Fla.

4th DCA 1984); Husky v. Safer, 419 So. 2d 1158, 1159 (Fla. 1st DCA 1982).

However, we determine that the trial court erred in denying petitioners’ motion to

quash a writ of bodily attachment, because the record does not demonstrate that

they were properly served. See Fla. R. Juv. P. 8.150(c)(2). Petitioners’ appearance

at the hearing to contest jurisdiction and object based on lack of service of process

did not waive service. See Caldwell v. Caldwell, 921 So. 2d 759, 760 (Fla. 1st

DCA 2006) (holding that a party loses its right to contest default final judgment on

grounds of defective service of process by entering general appearance unless it

also contests service of process or raises issue of personal jurisdiction). The

petition for writ of certiorari is GRANTED, and the order of the trial court is

quashed.

ROBERTS, C.J., ROWE, and WINOKUR, JJ., CONCUR.




                                         2